Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be HARA et al (US 2018/0306572). HARA teaches a misalignment detecting device capable of measuring angular velocity and position by detecting spokes as best understood from [0074]. Hara is not configured to “process a signal outputted by the spoke sensing device to determine, for a full rotation of the wheel, a spoke time at which each of the plurality of spokes is detected; subtract from each spoke time a previous spoke time to generate a plurality of time intervals, each of the plurality of time intervals indicating a time that has elapsed between detection of each pair of neighboring spokes of the plurality of spokes; measure a rotation time for the wheel to complete the full rotation; and calculate, based on the time intervals and the measured rotation time, a plurality of angular widths that identify a pattern of the plurality of spokes.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784